I agree with the dissenting opinion of Judge Bridges, except that I agree with the prevailing opinion that whatever funds are expended are to be expended by the state capitol committee.
To what Judge Bridges has well said, I wish to add that I consider the capitol grant funds available, not only for erection of capitol buildings but for real estate necessary therefor.
I wish also to say that the capitol land grant is a grant for a specific purpose, a trust which we have said is "a sacred trust." It is not for the trustee of a sacred trust to stretch the terms of the trust granted so as to claim power never granted by specific terms.
The state courts should be as strict in requiring exact performance of the trust according to its plain import as the courts of the United States should be, and, as I firmly believe, would be. I am convinced the courts of the United States would never permit this diversion.